Tripee, Judge.
1. The levy of the sheriff slated that one of the lots levied on was in the possession of the defendant in execution. It did not specify which lot. Had the levy stated which one of the lots was in his possession, and if that fact thus appearing would have been sufficient to shift the onus as to that lot, still there were several other lots which would not have been affected by such entry, and the rule in reference to the burden of proof as to those lots would have been the same as if there had been no such recital of the possession of one of them.
2. The great issue in the case was, that the conveyance made by defendant in execution to the claimant, was fraudulent as to the plaintiff. The letters of the claimant to the plaintiff were competent upon that issue, and the statements in those letters as to the condition or indebtedness of the defendant, made it competent also for the plaintiff to use the record-of the suit and judgment by the claimant against the defendant. The 'date of the note to claimant, of the deed executed by the defendant to claimant, and of the suit by claimant on her note, were all points in the case which when considered together, tended to illustrate the question before the jury. . ‘
3. We cannot see how the claimant could have been injured *351by the court’s sending for and requiring the presence of.her uncle in court. He was claimant’s witness. The judge inquired into the matter until he was satisfied that the witness was able to come into court. It does not appear that the Avitness Avas, from mental or physical weakness, affected by this requisition of the court so as to impair his mental capacity or memory, or that any damage resulted to claimant on account of it.
4. The claimant, when she took the deed on Avhieh she relies, knew of the debt due the plaintiff, and that its payment Avas being urged. The attack upon that deed is, that it was made Avith the intention to delay or defraud creditors, and the jury so found. It is not a sufficient reply to say that the debtor had sufficient property in another and distant state to discharge his indebtedness. If a debtor in this state can make a voluntary conveyance of all his property situate here, and then the reply to a complaining creditor that the debtor has property in Texas or Kansas, be sufficient to relieve the transaction of the charge of fraud, all the statutory provissions upon the subject of fraudulent assignments, would, in many cases, be of little avail to the creditor. The .question is: Avas this deed made and received with a fraudulent intent ?
5. It Avas objected that the court erred in qualifying a request made by plaintiff’s counsel to give a certain charge to the jury. In looking through the testimony, we think the court had a right to add the qualification it did, and it was its duty so to do.
6. The charge of the court stated the true question to be decided by the jury, to-Avit: was the deed made to hinder and delay creditors, and Avas that intention known to the claimant. The jury have passed upon the facts, the judge Avho tried the case refused to interfere Avith their finding, and we cannot say he abused his discretion.
Judgment affirmed.